Case 1:19-cv-24306-KMM Document 1 Entered on FLSD Docket 10/18/2019 Page 1 of 8



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                           CASE NO.

 WALTER BELLAMY,

         Plaintiff,

 v.

 ROYAL CARIBBEAN CRUISES LTD.,

         Defendant.
                                                  /

                       PLAINTIFF, WALTER BELLAMY’S COMPLAINT

         Plaintiff WALTER BELLAMY sues Defendant ROYAL CARIBBEAN CRUISES LTD.,

 and alleges:

                                  PRELIMINARY ALLEGATIONS

      1. The Plaintiff, WALTER BELLAMY, is a citizen of the United States and a resident of the

 state of South Carolina.

      2. Defendant, ROYAL CARIBBEAN CRUISES LTD., is a foreign entity with its principal

 place of business in Miami, Florida.

      3. The matter in controversy exceeds, exclusive of interests and costs, the sum specified by

 28 U.S.C. § 1332. In the alternative, if diversity jurisdiction does not apply, then this matter falls

 under the admiralty and maritime jurisdiction of this Court.

      4. At all times material hereto, Defendant, personally or through an agent:

         a. Operated, conducted, engaged in or carried on a business venture in this state and/or

             county or had an office or agency in this state and/or county;

         b. Was engaged in substantial activity within this state;


                                                      -1-
           L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-24306-KMM Document 1 Entered on FLSD Docket 10/18/2019 Page 2 of 8



        c. Operated vessels in the waters of this state;

        d. Committed one or more of the acts stated in Florida Statutes §§ 48.081, 48.181 or

            48.193;

        e. The acts of Defendant set out in this Complaint occurred in whole or in part in this

            county and/or state

        f. Defendant was engaged in the business of providing to the public and to Plaintiff in

            particular, for compensation, vacation cruises aboard the vessel, the Independence of

            the Seas.

    5. Defendant is subject to the jurisdiction of the courts of this state.

    6. The causes of action asserted in this Complaint arise under the General Maritime Law of

 the United States.

                              FACTS COMMON TO ALL COUNTS

    7. At all times material hereto, Defendant owned, operated, managed, maintained and/or

 controlled the vessel, Independence of the Seas.

    8. At all times material hereto, Defendant had exclusive custody and control of the

 Independence of the Seas.

    9. On or about December 11, 2018, Plaintiff was a paying passenger aboard the Independence

 of the Seas, which was in navigable waters.

    10. On or about December 11, 2018, the Plaintiff was engaged in an activity offered onboard

 the Independence of the Seas referred to as the Sky Pad, an activity located on the Sports deck.

 The Sky Pad is an activity where a participant is positioned on a trampoline, and then fitted with a

 harness with bungee cords attached on either side, enabling them to jump up and down.




                                                   -2-
          L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-24306-KMM Document 1 Entered on FLSD Docket 10/18/2019 Page 3 of 8



    11. On or about December 11, 2018, Defendant’s Sky Pad instructor instructed passengers,

 including Plaintiff, to perform flips on the Sky Pad. However, the Sky Pad instructor did not inform

 the passengers, including Plaintiff, on how to safely perform a flip without sustaining an injury

 and/or the dangers of engaging in the Sky Pad activity.

    12. On or about December 11, 2018, the Plaintiff severely injured his upper right extremities

 while engaging in the Sky Pad activity after performing a flip as he was instructed to do by

 Defendant’s Sky Pad instructor.

         COUNT I – NEGLIGENT FAILURE TO WARN AGAINST DEFENDANT

        Plaintiff re-alleges, adopts and incorporates by reference the allegations in paragraphs one

 (1) through twelve (12) as though alleged originally herein.

    13. At all times material hereto, it was the duty of Defendant to provide Plaintiff with

 reasonable care under the circumstances.

    14. At all times material hereto, it was the duty of Defendant to warn passengers (like Plaintiff)

 of dangers that were known, or reasonably should have been known, to Defendant in places where

 passengers (like Plaintiff) are invited to or may reasonably be expected to visit.

    15. On or about December 11, 2018, the Plaintiff was on deck thirteen in the Sky Pad area

 aboard Defendant’s vessel, which is a place that Plaintiff was invited to by Defendant and a place

 Defendant reasonably expected Plaintiff to be in during the cruise.

    16. On or about December 11, 2018, Defendant and/or its agents, servants and/or employees

 breached its duty to warn the Plaintiff through the following acts and/or omissions:

        a. Failure to adequately warn the Plaintiff of the dangers posed by engaging in the Sky

            Pad activity;

        b. Failure to adequately warn passengers and Plaintiff of other accidents previously



                                                   -3-
          L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-24306-KMM Document 1 Entered on FLSD Docket 10/18/2019 Page 4 of 8



                occurring on the Sky Pad;

         c. Failure to warn the Plaintiff of the dangers of performing a flip while using the Sky

                Pad;

         d. Failure to warn the Plaintiff of the risks and/or dangers associated with using the Sky

                Pad trampoline, including but not limited to performing flips while holding onto the

                harness.

     17. The above acts and/or omissions caused and/or contributed to the Plaintiff being severely

 injured because Plaintiff would not have engaged in the Sky Pad activity had Defendant and/or its

 agents, servants and/or employees adequately warned and/or communicated the foregoing to the

 Plaintiff.

     18. At all times material hereto, Defendant knew of the foregoing dangerous conditions

 causing the Plaintiff’s incident and failed to correct and/or warn the Plaintiff about them, or the

 foregoing dangerous conditions existed for a sufficient length of time so that Defendant, in the

 exercise of reasonable care under the circumstances, should have learned of them and corrected

 and/or warned the Plaintiff about them. Insofar as it relates to conditions that Defendant did not

 create, Defendant’s knowledge was or should have been acquired through prior incident(s) and/or

 through its maintenance and/or inspections of the subject area.

     19. As a direct and proximate result of the negligence of Defendant, Plaintiff was injured about

 Plaintiff’s body and extremities, suffered physical pain, mental anguish, loss of enjoyment of life,

 disability, disfigurement, aggravation of any previously existing conditions therefrom, incurred

 medical expenses in the care and treatment of Plaintiff’s injuries, suffered physical handicap, lost

 wages, and the Plaintiff’s working ability has been impaired. The injuries are permanent or




                                                       -4-
              L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-24306-KMM Document 1 Entered on FLSD Docket 10/18/2019 Page 5 of 8



 continuing in nature, and Plaintiff will suffer the losses and impairments in the future. In addition,

 Plaintiff lost the benefit of Plaintiff’s vacation, cruise, and transportation costs.

         WHEREFORE, the Plaintiff demands judgment for all damages recoverable under the

 law against Defendant and demands trial by jury.

              COUNT II – GENERAL NEGLIGENCE AGAINST DEFENDANT

         Plaintiff re-alleges, adopts and incorporates by reference the allegations in paragraphs one

 (1) through twelve (12) as though alleged originally herein.

     24. At all times material hereto, it was the duty of Defendant to provide Plaintiff with

 reasonable care under the circumstances.

     25. On or about December 11, 2018, Defendant and/or its agents, servants and/or employees

 breached its duty to provide Plaintiff with reasonable care under the circumstances through the

 following acts and/or omissions:

             a. Failure to follow the operational instructions, procedures, and guidelines for the

                  Sky Pad;

             b. Failure to follow appropriate safety standards pertaining to the operation of the Sky

                  Pad;

             c.   Failure to adequately train the staff used to operate the Sky Pad;

             d. Failure to adequately instruct the staff;

             e. Failure to adequately assess the staffs’ competence to safely operate the Sky Pad;

             f. Operating an activity, such as the Sky Pad, without doing proper risk assessments

                  and determining the safety risks associated with the Sky Pad, and then failing to

                  address those safety risks and take the appropriate measures;

             g. Failure to properly instruct and supervise the Sky Pad instructor on the day in



                                                   -5-
          L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,    P . A .
Case 1:19-cv-24306-KMM Document 1 Entered on FLSD Docket 10/18/2019 Page 6 of 8



                question;

            h. Failure of the instructor to follow appropriate procedures and guidelines, including,

                but not limited to, directing Plaintiff to jump and flip while holding the bungee;

            i. Failure to promulgate and/or enforce adequate policies and procedures to ensure

                that passengers like the Plaintiff are warned of the danger of doing flips while

                engaging in Sky Pad activities;

            j. Failure to promulgate and/or enforce adequate policies and procedures to ensure

                that passengers do not get injured while using the Sky Pad;

            k. Failure to promulgate and/or enforce adequate policies and procedures to instruct

                passengers in using the Sky Pad in a reasonably safe manner;

            l. Failure to promulgate and/or enforce adequate policies and procedures to ensure

                that warnings signs are placed on or around the Sky Pad areas so that passengers

                are aware of its dangers;

            m. Failure to analyze prior Sky Pad accidents aboard Defendant’s vessels occurring in

                the same and/or similar manner so as to remedy such hazardous conditions; and/or

            n. Failure to correct hazardous conditions following other Sky Pad accidents that

                happen in the same and/or similar manner; and/or

            o. Failure to instruct passengers and the Plaintiff concerning proper use of the Sky

                Pad activity;

            p. Other acts or omissions constituting a breach of duty to use reasonable care under

                the circumstances which are revealed through discovery.

    26. The above acts and/or omissions caused and/or contributed to the Plaintiff being severely

 injured because Plaintiff’s incident would not have occurred but for such acts and/or omissions.



                                                   -6-
          L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-24306-KMM Document 1 Entered on FLSD Docket 10/18/2019 Page 7 of 8



    27. At all times material hereto, Defendant knew of the foregoing dangerous conditions

 causing Plaintiff’s incident and did not correct them, or the conditions existed for a sufficient

 length of time so that Defendant, in the exercise of reasonable care under the circumstances, should

 have learned of them and corrected them. This knowledge was or should have been acquired

 through Defendant following the Sky Pad’s operating manual and operating instructions, including

 daily inspection and instruction to crewmembers and/or through prior incidents involving

 passengers injured due to Sky Pad activities on Defendant’s vessels and/or Defendant’s other

 vessels using the same Sky Pad.

    29. As a direct and proximate result of the negligence of Defendant, Plaintiff was injured about

 Plaintiff’s body and extremities, suffered physical pain, mental anguish, loss of enjoyment of life,

 disability, disfigurement, aggravation of any previously existing conditions therefrom, incurred

 medical expenses in the care and treatment of Plaintiff’s injuries, suffered physical handicap, lost

 wages and Plaintiff’s working ability has been impaired. The injuries are permanent or continuing

 in nature, and Plaintiff will suffer the losses and impairments in the future. In addition, Plaintiff

 lost the benefit of Plaintiff’s vacation, cruise, and transportation costs. Further, the injuries

 resulting from her fall are permanent or continuing in nature and Plaintiff will suffer these losses

 and impairments into the future.

        WHEREFORE, the Plaintiff demands judgment for all damages recoverable under the

 law against Defendant and demands trial by jury.

                                                         Respectfully submitted,

                                                         LIPCON, MARGULIES,
                                                         ALSINA & WINKLEMAN, P.A.
                                                         Attorneys for Plaintiff
                                                         One Biscayne Tower, Suite 1776
                                                         2 S. Biscayne Boulevard
                                                         Miami, Florida 33131


                                                   -7-
          L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-24306-KMM Document 1 Entered on FLSD Docket 10/18/2019 Page 8 of 8



                                                       Telephone No.: (305) 373-3016
                                                       Facsimile No.: (305) 373-6204

                                                 By: /s/ Jason R. Margulies
                                                     JASON R. MARGULIES
                                                     Florida Bar No. 57916
                                                     jmargulies@lipcon.com
                                                     DANIEL W. GRAMMES
                                                     Florida Bar No. 1010507
                                                     dgrammes@lipcon.com
                                                     ANDREW S. FREEDMAN
                                                     Florida Bar No. 091087
                                                     afreedman@lipcon.com




                                                 -8-
        L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
